Per Curiam.

Suit on note. Appearance, submission of the cause to the Court, and judgment for the plaintiff. No exception was taken.
If it be said that the record does not show an appearance, and that there was judgment without notice to the parties, then it may be answered, that there was no motion to set aside or correct the judgment in the Court below, befóte appeal. We are satisfied, however, that the record shows, prima facie, an appearance. It states that the parties appeared.
The judgment is affirmed, with 2 per cent, damages and costs.